CASE NC.   12-15-0011&-CR


MICKAEL LYNN EATON,                           §               IW THE 12TH COURT OF APPEALS
Relator                                       §
                                              §
V.                                            §              OF THE STATE OF TEXAS

115TH DISTRICT COURT OF UPSHUR COUNTY, §                              FILED IN COURTOF APDFAt T
CAROLYN PARROTT, DISTRICT CLERK,             §                         12th Court of A    , rlLALS
DEANNA DRENNAN, COURT REPORTER,              §                              '~j~
Respondents                                  §


                      MOTION REQUESTING DESIGNATION OF THE REG

                                                                  J?A
      COMES NOW, MichaeJ Lynn Eaton, Relator, who respectfully
for   designation     of the    record for this Mandamus proceeding, pursuant to
RULE 34.1.    In support of his Motion, Relator would show:

                               FACTS IN SUPPORT OF MOTION


      Relator   has   filed    with   the Trial Court and files with the 12th Court of
      Appeals his Affidavit of Indigency (Inability to pay costs) which has never
      been disputed or denied by the Trial Court.
      Relator, being incarcerated, has no access to photocopying machines, fax
      machines, or any electronic or physical means to copy the documents in his
      possession related to his requests for his transcripts and court records.
      All of the items Relator has listed in his Application for Writ of mandamus
      (pages 1-2, Section II, "History of Previous Requests/Exhaustion of Remedies"
      are already of file with the 115th District Court Clerk.
      In accordance with TRAP 34.2, Relator agrees taht the Documents submitted
      to the Trial Court between 8-31-2012 and 3-20-2015 comprise the entire record
      of Relators attempts to obtain copies of his court documents and transcripts.
      These filings represent what Relator would attach and include in his Appendix
      had he had access to and the ability to make such copies.

                                PRAYER / RELIEF REQUESTED

      WHEREFORE PREMESIS CONSIDERED Relator PRAYS that         this      Honorable       Court
of Appeals GRANT his motion to designate the record and issue an ORDER to the Trial
Court , District Clerk to prepare a Clerks Record of his filings between 8-31-2012
and 3-20-2015, including all responses made and actions taken to fulfill Relators
requests for copies of his court records and transcripts, in             accordance      with
TRAP 34.5(a) along with a reporters record pursuant to TRAP 34.6(a)(1) & (b)(1).
      Respectfully submitted on this the^,%>day ot/ffdL          >2015
                                                         5
                                                             Michael Lynh Eaton, Relator
                                                             1652213
                                                             Beto Unit , 13S1 FM 3328
                                                             Tennessee Colony, Tx. 75880
                                       page 1 of 1
                                                                      SCANNED

May 22, 2015
                                                                   FILED IN COURT OF APPEALS
                                                                     1^LggiLlolApj>eals District
Katrina McClenny
Chief Deputy Clerk
12th Court of Appeals
1517 W. Front Street, Suite 354
 Tyler, Texas 75702
                                                                    CATHY S. LUSK,
 RE:   Case No.                "Application for Writ of MANDAMUS"
                  12-15-00118-CR
 STYLE: Michael Lynn Eaton v. 115th Dist. Court of Upshur County, Et.Al.
 From Trial Cause No.      15074



Dear Court Clerk:


      Enclosed please find the information you requested from me to supplement my
 "Application for Writ of MANDAMUS" :
        Table of Contents, pursuant to TRAP 52.3(b) (lpage) (pg.# i)
        Index of Authorities, pursuant to TRAP 52.3(c) (lpage) (pg.# ii)
        Appendix, pursuant to TRAP 52.3(k) (lpage) (pg.# x)
        Designation of the Record, pursuant to TRAP 52.7 : please find Relators
        "Motion Requesting Designation of the Record" (lpage)
        Relator has also included a "Statement of the Case" in the Appendix (pg.# x)

     In an exercise of caution, Relator wishes to state clearly that he is pursuing
the Application for Writ of Mandamus" to obtain records and transcripts from
the Trial Court so he can prepare and file an Appeal under §11.07 Code of Criminal
Proceedure, and that this Application is NOT his Appeal, but a request for
tc^roWSe S8lS!6Fw5fefi Kp^s^Ffiig^&t^e^S^and^rinlcrJpts?036 &meth0d
     Should you have any questions or need further information from me, please do
not hesitate to contact me. I thank you in advance for your time and considerations.

Respectfully,


Michael Lynn Eaton

                                    CERTIFICATE OF SERVICE


     I, Michael Lynn Eaton, do hereby certify that I placed the original and/or
copies of the information and documents listed above into a proper wrapper and
affixed sufficient pre-paid US first class postage to same, and did address same
to the parties listed below and placed same into the available mailing system
on this the